Name: Commission Regulation (EEC) No 2549/85 of 10 September 1985 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 85 Official Journal of the European Communities No L 242/23 COMMISSION REGULATION (EEC) No 2549/85 of 10 September 1985 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 19 ( 1 ) and (2) thereof, Whereas the rates of the refunds applicable from 1 September 1985 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Regulation (EEC) No 2465/85 (3), as amended by Regulation (EEC) No 2513/85 (4); Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 2465/85 to the Article 1 The rates of refund fixed by amended Regulation (EEC) No 2465/85 are- hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1985. For the Commission COCKFIELD Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4 . (2) OJ No L 151 , 10 . 6. 1985, p. 1 . (3) OJ No L 234, 31 . 8 . 1985, p. 33 . (4) OJ No L 238 , 5 . 9 . 1985, p. 42. No L 242/24 Official Journal of the European Communities 11 . 9 . 85 ANNEX to the Commission Regulation of 10 September 1985 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty Table A Rate of refund in ECU/100 kg : White sugar : 38,11 l Raw sugar : 35,06 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : SO)38,11 x ^ 100 Molasses : I Isoglucose or flavoured or colouredisoglucose syrups : 38,1 1 (2) Table B Rate of refund in ECU/100 kg : White sugar : 34,23 Raw sugar : 31,49 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : S (')34,23 x  100 I Molasses :  (') 'S' represents the weight of sucrose (including invert sugar expressed as sucrose) in 100 kilograms of syrup. (2) Amount of refund for 100 kilograms of dry matter.